MEMORANDUM **
Live Nation, Inc. appeals the district court’s order granting Illinois National In*899surance Company’s Rule 12(b)(6) motion to dismiss Live Nation’s declaratory judgment action. Live Nation sought a declaration that Illinois National owed it a duty to defend in twenty-two consumer class actions alleging violations of the Sherman Antitrust Act. We affirm.
Live Nation’s liability policy expressly excludes “antitrust violations” and claims under the Sherman Act. The exception to this exclusion for “unfair competition alleged in conjunction with” a covered wrongful act does not encompass the consumer claims alleged here. See Standard Fire Ins. Co. v. Peoples Church of Fresno, 985 F.2d 446, 450 (9th Cir.1993). The plaintiffs’ unjust enrichment claims are based entirely on the alleged antitrust violations.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.